Citation Nr: 0526296	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted service connection for PTSD and 
assigned an initial 50 percent disability evaluation.  

In November 2003 and January 2005, the Board remanded the 
case for additional development.  Additionally, the Board 
observes that the veteran had filed a claim for an increased 
rating for service-connected bilateral hearing loss, and the 
RO should address this accordingly.  



FINDINGS OF FACT

1.  The veteran's PTSD manifested by occupational and social 
impairment, with suicidal ideation, depression affecting an 
ability to function, impaired impulse control, and 
increasingly tearful reactions especially to nightmares 
concerning combat memories, which have not abated with 
medication.  

2.  The veteran's service-connected PTSD did not manifest as 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.



CONCLUSION OF LAW

The criteria for entitlement to an initial 70 percent rating 
for the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) must be 
considered prior to assessing the merits of the appeal.

The record contains February 2001, March 2004, and February 
2005 letters informing the veteran of which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  The 
first letter told the veteran of information and evidence 
needed to substantiate and complete a claim of service 
connection, and the latter letter described that entitlement 
to an increased evaluation required evidence showing a 
worsening of the disability.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran received appropriate VCAA notification 
prior to the AOJ decision on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (holding that any timing 
error can be cured when VA employs proper subsequent 
process).  See also VAOPGCPREC 8-2003.  Moreover, various 
issuances of the RO, including the three VCAA letters, a 
September 2002 statement of the case, and subsequent 
supplemental statements of the case, generally advised the 
veteran to submit any additional evidence that pertained to 
the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains VA examination reports from January 2002, 
April 2004, and March 2005.  Also, the RO obtained treatment 
records from the VA Medical Center Denver, Pueblo Clinic from 
May 2000 to October 2002, and November 2002 to April 2003, as 
well as records from the Eastern Colorado VA Health Care 
System (HCS) dated February 2003 to March 2005.  The record 
contains a May 2005 letter from a VA staff psychiatrist and 
VA social worker, and various lay statement from the veteran 
and his wife.  VA fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  

Facts

The record contains an April 2001 letter from Jay A. Richter, 
M.D., of Internal Medicine Associates of Pueblo, P.C.  Dr. 
Richter noted that the veteran had reported symptoms of PTSD, 
namely that he had had nightmares since WW II experiences, 
and recently several times a week.  The veteran reported 
flashbacks of past traumatic experiences.  Dr. Richter noted 
that a September 1998 polysomnogram showed hyperarousability, 
which may have been a reflection of hypervigilance and sleep 
disturbance related to PTSD.  

In May 2001, the RO received a statement from the veteran 
detailing his problems from PTSD.  The veteran stated that he 
could not be alone in his house at night, and had to turn on 
all of the lights.  He slept facing the open bedroom door 
with a nightlight.  The veteran stated that he would not sit 
facing a wall in a restaurant, and if such a table were 
unavailable he left.  The veteran had a strong startle 
response to loud noises.  He stated that he had many 
nightmares about the war, and that he thought he had had the 
problem to a minimum, until nightmares started occurring 
several times a week.  

A January 2002 VA examination report contains details of the 
veteran's symptomatolgy.  The veteran had worked for 43 
years, mostly in management, at a mill owned by Colorado Fuel 
and Iron.  He had worked twelve hours a day, six days a week, 
and the veteran's PTSD symptoms seemed to accelerate after he 
retired in 1983.  The veteran reported awakening with a 
startle response and jumped if he heard artillery from Fort 
Carson.  He avoided fireworks, as well as movies and articles 
about the war.  The veteran recounted that he had had severe 
nightmares when he first got out of service, and thought that 
he had "licked" the problem.  The veteran reported that his 
family found him to be temperamental, and he refused to get 
into fights after serving in the Marine Corps for fear that 
he would hurt someone.  

A mental status examination found that the veteran was fully 
oriented with no deficits in memory, and that he had never 
been suicidal.  The examiner noted a negative history for 
delusions and hallucinations.  The examiner noted that 
although the veteran's PTSD did not cause any serious or even 
mild occupational impairment, it appeared that it caused mild 
emotional and social impairment such as avoiding crowds and 
sometimes becoming impatient with his family.  Likewise, it 
appeared to persistently have caused some problems with 
concentration.  The diagnoses were Axis I was PTSD, chronic, 
delayed, and Axis V, Global Assessment of Functioning (GAF) 
65.  

Thereafter, a February 2002 rating decision granted service 
connection for PTSD, and assigned a 50 percent disability 
evaluation.  

A March 2002 Mental Health Provider Note from the VA Pueblo 
Clinic noted the veteran's report that he always had thoughts 
of his combat experiences.  The veteran stated that he had a 
good marriage, but noted he was rather short-tempered with 
others and would isolate himself.  The veteran reported 
occasional depression, but denied suicidal or homicidal 
ideations at that time.  The veteran commenced attending a 
PTSD therapy support group.  

A November 2002 letter from a VA social worker leading the 
veteran's PTSD group stated that the veteran's condition had 
degenerated since the last VA rating.  Subsequently, a 
November 2003 Board remand sought additional VA treatment 
records that had been identified by the veteran, and another 
VA examination.  

November 2002 to April 2003 Progress Notes from VA Eastern 
Colorado HCS indicated that the veteran continued to attend 
PTSD support group.  A January 2004 Mental Health Intake and 
Assessment noted the veteran's report of increased problems 
with nightmares as well as physical deterioration.  The 
veteran reported suicidal ideation, but expressed no intent.  
The veteran also reported thoughts of harming others, but 
expressed no intent.  The veteran enjoyed exercising and 
going out to dinner with his wife, as well as gardening.  A 
mental status assessment found that the veteran was oriented 
x3, had an affect congruent with an anxious mood, did not 
have perceptual disturbances, and evidenced normal thought 
processes.  The veteran's passive suicidal and homicidal 
ideations were noted.  The Diagnosis was Axis I, PTSD, and 
Axis V, GAF 50.  

The record contains an April 2004 VA examination report.  The 
veteran reported that for many years he had been a workaholic 
after military service, but started to notice problems with 
anxiety after he retired.  The veteran continued to avoid the 
sound of fireworks and movies about soldiers and war.  The 
veteran reported that as he aged he became more preoccupied 
with death; he was now scared to be outside the immediate 
vicinity of Pueblo.  On a scale of 1 to 10, the veteran 
reported that he had depression and anxiety of 8.  He was 
forgetful, had decreased sleep, and at times had a depressed 
mood.  The veteran reported feeling hyper, and high strung.  
The veteran reported having had panic attacks once a week.  

The veteran denied visual hallucination or paranoia.  He 
admitted to some suicidal ideation but denied active plans.  
The veteran reported that he no longer felt in control of his 
emotions.  The veteran had friends, and performed volunteer 
activities.  

A mental status examination revealed that the veteran was 
neatly groomed, and that orientation parameters were intact.  
The examiner noted that the veteran had some depressive and 
anxiety symptoms, some unusual perception symptom, and 
suicidal ideation.  Though the veteran showed some decreases 
in memory and focus, he had generally good cognitive 
functioning as evidenced on mini mental status exam.  The 
diagnosis was Axis I, PTSD, chronic, delayed onset, 
depressive disorder NOS, and Axis V, GAF 54.

The record contains a May 2004 statement from the veteran's 
wife.  She stated that her husband's nightmares were much 
worse, and the she would find him in a chair downstairs 
wrapped in a blanket.  She indicated that the veteran also 
awoke in a cold sweat, which was happening more often.  The 
veteran's wife stated that he was very irritable, and very 
touchy-that he did not realize he had a temper and was 
always very sorry.  She indicated that he was not the same 
man of years ago.  She reported that the veteran's short-term 
memory was also worse and indicated that the veteran was very 
uncomfortable in crowds, and more withdrawn.  

A July 2004 Mental Health Treatment Plan from the Eastern 
Colorado HCS noted that the veteran needed help with anger 
and rage.  The veteran admitted difficulties with sleeping 
and frequent nightmares.  The assessor assigned a GAF of 45.  
The veteran was seen again in August 2004 for continued 
problems with nightmares and insomnia with easy startle 
response.  The veteran reported sleeping two to three hours a 
night.  

A March 9, 2005, Medication Management Note indicated that 
the veteran claimed to continue to take medications, but that 
his nightmares still bothered him.  

The veteran underwent a May 24, 2005, VA examination.  The 
examiner noted that according to the past two assessments, 
the veteran had a relatively active social life.  The 
examiner noted that in terms of the veteran's wife's 
statements regarding her husband's increased irritability, 
the veteran had associated symptoms of hearing loss, which 
may have contributed to his being less willing to interact 
with other people at times.  The examiner noted that as of a 
year ago, treatment notes indicated that there had been no 
meaningful relief in symptoms after two years of treatment.  
At that time, the veteran was referred for psychiatric 
evaluation for possible use of medications.  The examiner 
stated that it was uncertain why medications had not been 
considered earlier.  

The examiner noted that another concern voiced by the 
veteran's spouse was that his short-term memory was worse.  
The veteran stated that he had difficulty recalling immediate 
things that would seem to be related to attention such as 
where he would place things or being able to recall his 
social security number accurately.  

The veteran called himself a perfectionist (as did his wife), 
and the examiner noted that the veteran kept apologizing for 
being fifteen minutes late to the appointment even though the 
veteran had to wait one hour to be seen.  The veteran 
reported nightmares where he awoke in a sweat and tremulous, 
which occurred either several nights in a row, or once a 
week.  The nightmares involved incidents while the veteran 
was stationed in the Marshall Islands, or a bomb hitting a 
foxhole near him.  

The examiner noted that veteran's activities involving 
gardening, traveling once a month on a bus to gamble, and 
once a month participation in a fraternal club.  The veteran 
also played poker.  The veteran apparently expressed that he 
felt comfortable and secure within his home.  He had some 
increased vigilance out and around other people and needed to 
have his back to the wall when eating in a restaurant.  The 
examiner noted the various publications that the veteran 
read, and that he got restless when watching long movies.  

The veteran stated that he did not have compulsive behaviors, 
but noted that he needed to have things done in the right 
way.  The veteran spoke of becoming tearful and crying 
readily, particularly the day following nightmares.  The 
veteran avoided watching movies about the war, but had 
interest in documentaries.  The veteran described getting 
discouraged.  

A mental status examination found that the veteran was neat 
and clean in appearance, and established a rapport.  The 
veteran seemed insightful into his struggles.  The examiner 
found no evidence of thought disorder, and the veteran 
performed well on a mini mental status test.  The examiner 
did not find any evidence of hypervigilance in the 
examination room.  The examiner opined that the veteran's 
memory problems seemed to be a matter of age related 
cognitive decline, particularly associated with less 
attention to details.  The veteran did not have significant 
memory problems.  Diagnoses were Axis I, PTSD, chronic, and 
Axis V, GAF 52.  

The record contains a May 25, 2005, letter from a VA staff 
psychiatrist and a VA social worker.  The correspondence 
noted that the veteran spent most of his day watching 
television, and had very little interaction with others.  The 
veteran acknowledged that lately he had been thinking more 
about his time in combat, particularly about dead bodies and 
body parts.  The veteran admitted to frequent flashbacks 
where he would act or feel as if he were still overseas.  The 
veteran had intense distress at both psychological and 
physiological reminders of combat.  The veteran had marked 
detachment from others, and a restricted range of affect with 
difficulty feeling close and loving feelings.  He had 
persistent symptoms of arousal, to include difficulty in 
falling asleep.  After waking he had trouble returning to 
sleep.  The veteran's wife reported that her husband was 
quite irritable, and had frequent outbursts of anger.  The 
veteran had difficulty with concentration-even with reading 
the newspaper.  Diagnostic Impressions were Axis I, PTSD, 
chronic, severe, and Axis V, GAF 45.  The VA medical 
professionals noted that the prognosis for the veteran was 
guarded at best; his symptoms seemed to be deteriorating.  
The veteran's ability to function was severely limited.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 
percent rating may be assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS).  See also Richard v. Brown, 9 
Vet. App. 266, 267 (1996), observing that GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional ritual, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functions (e.g., no friends, unable to keep a job).  

Analysis

Given all of the evidence of record, it is apparent that the 
veteran is entitled to an initial 70 percent disability 
evaluation for the severity of his service-connected PTSD.  
Particularly, treatment records from VA medical facilities 
indicate that the veteran's symptoms continued to worsen.  
The veteran voiced suicidal ideation on several occasions, 
and a VA staff psychiatrist noted in a May 2005 letter that 
the veteran's ability to function was severely limited (due 
to manifestations of PTSD).  Resolving all doubt in favor of 
the veteran, the record supports a grant of 70 percent 
disability evaluation at this time.  38 C.F.R. § 4.3.

The veteran is not entitled, however, to the maximum 
schedular.  The record lacks evidence that the veteran 
experiences gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
medical evidence recited above indicates that the veteran 
remained oriented to time, and his memory was essentially 
intact.  

A 100 percent rating contemplates total occupational and 
social impairment.  Though the manifestation of the veteran's 
disability warrants a 70 percent rating, the record does not 
contain the evidence to reflect the criteria necessary for 
the maximum schedular.  


ORDER

Entitlement to an initial 70 percent rating for service-
connected PTSD is granted.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


